NEIL, Chief Justice
(dissenting).
I am constrained to dissent from the majority opinion upon the ground that there is no corroboration of the violated girl, Edith Ailene Harris. The testimony of the police officers as to statements made to them by her regarding her alleged relations with the defendant, which were not made in the presence of the accused, are not corroborative of the girl. It is not insisted that the statements made by her to these officers were part of the res gestae. In fact, they were not. I fully agree that the accused was in company with the girl on probably too many occasions, driving her to school in his taxicab and to one or two other places, but this shows only an opportunity to commit the crime. While the testimony of the doctor who examined her and whose testimony is referred to in the majority opinion, is convincing evidence that the girl had had sexual intercourse, it is no corroboration, *568unless it is proper to base an inference upon an inference. We are not justified in bolding that it corroborates her statement that she had such relations with the defendant.
I readily concede that corroborating evidence as to the act of intercourse is difficult to establish, but this is no justification for sustaining a conviction in the absence of such evidence.
The case was well tried in the Criminal Court, and the record has been exhaustively reviewed by Mr. Justice Burnett, for whose opinion I entertain a very high regard, but after a full consideration of the record I cannot agree to affirm the judgment of the trial court.
Tomlinson, Justice, concurs in the foregoing dissent.